Dear Treasurer Bailey:
This letter is in response to your question asking:
         Article IV, Section 15, of the Missouri Constitution, and Chapter 30, Section 30.260
RSMo authorize the Treasurer to place state funds in interest-bearing time deposits in "banking institutions" in this state. My question is whether federal savings banks are, under the state constitution and statutes, to be considered "banking institutions", and whether the Treasurer is permitted to make deposits of state moneys in federal banks.
Your predecessor in office posed the identical question to us and, in Opinion No. 69-83, copy enclosed, this office opined that "federal savings banks", a term interchangeable with the term "federal savings and loan association", 12 U.S.C. § 1462(d), are not "banking institutions" for purposes of ArticleIV, Section 15, Missouri Constitution, and that the Missouri State Treasurer is not authorized to enter into depository contracts with such institutions.
Our 1983 opinion relied heavily upon the rejection by the people of Senate Joint Resolution No. 19, 1977 Mo. Laws 734, a proposed constitutional amendment to Article IV, Section 15 of the Missouri Constitution that would have expressly authorized the State Treasurer to deposit state moneys in savings and loan associations. Senate Joint Resolution No. 19, we believe, was proposed in response to Opinion No. 32, Spainhower, 1976, which concluded that savings and loan associations are not "banking institutions" for purposes of Article IV, Section 15 of the Missouri Constitution.
We believe that the law has not changed significantly since our 1983 opinion. However, we note that the General Assembly has passed House Substitute for House Joint Resolution No. 90, Eighty-Third General Assembly, Second Regular Session, which, if approved by the people, will expressly amend the definition of the term "banking institutions" in Article IV, Section 15 of the Missouri Constitution to expressly include savings and loan associations within the scope of that term. If and when this amendment or one similar to it is approved, then this office should again be consulted to determine whether deposits of state moneys in savings and loan associations, including mutual associations, violate Article XI, Section 13 of the Missouri Constitution, and Section 369.194.1, RSMo Supp. 1984.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General